          Case 2:18-cv-07720-JFW-PJW Document 24 Filed 11/05/18 Page 1 of 16 Page ID #:478



                    1   MORGAN, LEWIS & BOCKIUS LLP
                        Charles J. Malaret, Bar No. 144001
                    2   charles.malaret@morganlewis.com
                        Kathryn T. McGuigan, Bar No. 232112
                    3   kathryn.mcguigan@morganlewis.com
                        Kent W. Kraushaar, Bar No. 307536
                    4   kent.kraushaar@morganlewis.com
                        300 South Grand Avenue
                    5   Twenty-Second Floor
                        Los Angeles, CA 90071-3132
                    6   Tel: +1.213.612.2500
                        Fax: +1.213.612.2501
                    7
                        Attorneys for Defendants,
                    8   RAYMOND FU and SHISEIDO AMERICAS
                        CORPORATION (f/k/a GIARAN, INC.)
                    9
                 10                              UNITED STATES DISTRICT COURT
                 11                            CENTRAL DISTRICT OF CALIFORNIA
                 12
                 13     VASO GOUNTOUMAS, an individual,         Case No. 2:18-CV-07720-JFW(PJWx)
                 14                           Plaintiff,        DEFENDANTS’ REPLY IN
                                                                SUPPORT OF MOTION TO
                 15                     vs.                     COMPEL ARBITRATION AND
                                                                TO DISMISS, OR IN THE
                 16     GIARAN, INC., a Delaware                ALTERNATIVE STAY ACTION
                        corporation; RAYMOND FU, an
                 17     individual, and DOES 1-10, inclusive,
                 18                           Defendants.       Honorable John F. Walter
                                                                Place:   Courtroom 7A
                 19                                                      United States Courthouse
                                                                         350 W. 1st Street
                 20                                                      Los Angeles, CA 90012
                 21                                              Date:    November 19, 2018
                                                                 Time:    1:30 p.m.
                 22
                 23
                 24
                 25
                 26
                 27
                 28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
   LOS ANGELES
                                                                          DEFENDANTS’ REPLY ISO MOTION
                        DB2/ 35316539                                AND MOTION TO COMPEL ARBITRATION
          Case 2:18-cv-07720-JFW-PJW Document 24 Filed 11/05/18 Page 2 of 16 Page ID #:479



                    1                                          TABLE OF CONTENTS
                    2                                                                                                              Page
                    3   I.        INTRODUCTION ......................................................................................... 1
                    4   II.       LEGAL ARGUMENT .................................................................................. 1
                                 A.   The Arbitration Clause Is Enforceable ................................................. 1
                    5            B.   The Agreement Is A Valid, Enforceable Contract................................ 2
                    6                 1.    Plaintiff Accepted The Agreement ............................................. 2
                    7                 2.    The Agreement Was Final And Not Contingent ........................ 3
                                      3.    The Agreement Was Never Rescinded or Abandoned............... 4
                    8            C.   The Agreement Covers Plaintiff’s Claims ............................................ 4
                    9            D.   The Arbitration Provision Is Not Unconscionable ............................... 6
                 10                   1.    The Arbitration Provision Is Not Procedurally
                                            Unconscionable........................................................................... 6
                 11                   2.    The Arbitration Provision Is Not Substantively
                                            Unconscionable........................................................................... 8
                 12                         a.     The Armendariz Requirements Are Inapplicable ............ 8
                 13                         b.     The Arbitration Provision Is Mutual and
                                                   Incorporates Commonly Accepted AAA Rules ............... 9
                 14                         c.     Choice of Law Provision Is Not Unconscionable ............ 9
                 15                         d.     The Forum Selection Clause Is Not
                                                   Unconscionable ................................................................ 9
                 16                         e.     The AAA Rules Protect Plaintiff From Her Claims
                 17                                of Hardship Such That The Agreement Is Not
                                                   Unconscionable .............................................................. 10
                 18                   3.    Any Offending Provision May Be Severed .............................. 11
                 19              E.   Issues of Arbitrability Are Delegated to the Arbitrator ...................... 12
                        III.      CONCLUSION ........................................................................................... 12
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                                 i
 ATTORNEYS AT LAW
   LOS ANGELES
                                                                                                 DEFENDANTS’ REPLY ISO MOTION
                        DB2/ 35316539.7                                                     AND MOTION TO COMPEL ARBITRATION
          Case 2:18-cv-07720-JFW-PJW Document 24 Filed 11/05/18 Page 3 of 16 Page ID #:480



                    1                                         TABLE OF AUTHORITIES
                    2                                                                                                               Page(s)
                    3   FEDERAL CASES
                    4
                        AT&T Mobility LLC v. Concepcion,
                    5     563 U.S. 333 (2011) .............................................................................................. 8
                    6   Davies v. Broadcom Corp.,
                    7     130 F. Supp. 3d 1343 (C.D. Cal. 2015) ................................................................. 5
                    8   J. A. Jones Const. Co. v. Plumbers & Pipefitters Local 598,
                            568 F.2d 1292 (9th Cir. 1978) ............................................................................... 3
                    9
                 10     Simula, Inc. v. Autoliv, Inc.,
                           175 F.3d 716 (9th Cir. 1999) ................................................................................. 4
                 11
                        Southland Corp. v. Keating,
                 12
                           465 U.S. 1 (1984) .................................................................................................. 1
                 13
                        United Steelworkers of Am. v. Am. Mfg. Co.,
                 14       363 U.S. 564 (1960) ............................................................................................ 12
                 15
                        STATE CASES
                 16
                        24 Hour Fitness, Inc. v. Super. Ct.,
                 17        66 Cal. App. 4th 1199 (1998) ................................................................................ 6
                 18
                        Armendariz v. Foundation Health Psychcare Servs.,
                 19       24 Cal. 4th 83 (2000) .................................................................................... passim
                 20     Broughton v. Cigna Healthplans of Cal.,
                 21        21 Cal. 4th 1066 (1999) ......................................................................................... 2
                 22     Discover Bank v. Superior Court,
                 23        36 Cal. 4th 148 (2005) ........................................................................................... 8

                 24     Donovan v. RRL Corp.,
                          26 Cal. 4th 261 (2001) ........................................................................................... 2
                 25
                 26     Dotson v. Amgen, Inc.,
                          181 Cal. App. 4th 975 (2010) .............................................................................. 11
                 27
                        Haufler v. Zotos,
                 28       446 Mass. 489, 845 N.E.2d 322 (2006)................................................................. 4
MORGAN, LEWIS &
 BOCKIUS LLP                                                 ii
 ATTORNEYS AT LAW
   LOS ANGELES
                                                                                                    DEFENDANTS’ REPLY ISO MOTION
                        DB2/ 35316539                                                          AND MOTION TO COMPEL ARBITRATION
          Case 2:18-cv-07720-JFW-PJW Document 24 Filed 11/05/18 Page 4 of 16 Page ID #:481



                    1   Kinney v. United Healthcare Servs., Inc.,
                    2      70 Cal. App. 4th 1322 (1999) ................................................................................ 6

                    3   Lane v. Francis Capital Mgmt. LLC,
                          224 Cal. App. 4th 676 (2014) ................................................................................ 7
                    4
                    5   Mastick v. TD Ameritrade, Inc.,
                          209 Cal. App. 4th 1258 (2012) .............................................................................. 1
                    6
                        Miller v. Cotter,
                    7
                           448 Mass. 671 (2007) ............................................................................................ 2
                    8
                        Nguyen v. Applied Med. Res. Corp.,
                    9     4 Cal. App. 5th 232 (2016) .................................................................................... 9
                 10
                        Rosenthal v. Great W. Fin. Sec. Corp.,
                 11       14 Cal. 4th 394 (1996) ........................................................................................... 7
                 12     Russell v. Union Oil Co.,
                 13       7 Cal. App. 3d 110 (1970) ..................................................................................... 2
                 14     Serafin v. Balco Properties, Ltd., LLC,
                 15        235 Cal. App. 4th 165............................................................................................ 7

                 16     STATE STATUTES
                 17     California Code of Civil Procedure
                 18        § 1280 .................................................................................................................... 2
                           § 1670.5 ................................................................................................................. 6
                 19
                        FEDERAL STATUTES
                 20
                 21     9 U.S.C. § 2................................................................................................................. 1

                 22     OTHER AUTHORITIES
                 23     Anderson v. Pitney Bowes, Inc., No. C 04-4808 SBA, 2005 WL
                 24       1048700, *4 (N.D. Cal., May 4, 2005)................................................................ 12

                 25
                 26
                 27
                 28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                          iii
 ATTORNEYS AT LAW
   LOS ANGELES
                                                                                                        DEFENDANTS’ REPLY ISO MOTION
                        DB2/ 35316539                                                              AND MOTION TO COMPEL ARBITRATION
          Case 2:18-cv-07720-JFW-PJW Document 24 Filed 11/05/18 Page 5 of 16 Page ID #:482



                    1                                 REPLY MEMORANDUM
                    2   I.       INTRODUCTION
                    3            Plaintiff Vaso Gountoumas’ (“Plaintiff”) Opposition to Defendants Giaran,
                    4   Inc.’s (“Giaran”) Yun “Raymond” Fu’s (“Fu”) (collectively “Defendants”) Motion
                    5   to Compel Arbitration provides no valid basis for avoiding her agreement to
                    6   arbitrate her claims in this action. Plaintiff attempts to support her contentions,
                    7   with convoluted and ultimately implausible arguments, that there is no enforceable
                    8   arbitration agreement. Plaintiff, however, admits that she signed the Consulting
                    9   Agreement (“Agreement”) on December 15, 2016 and further admits that she
                 10     performed work for Giaran under the Agreement. Now faced with Defendants’
                 11     Motion, Plaintiff disavows its existence and argues that it was part of a broader
                 12     arrangement that was never fully consummated but she presents no cognizable
                 13     evidence to support these arguments. Plaintiff’s other arguments fail to meet her
                 14     burden to demonstrate that the arbitration clause is unenforceable or
                 15     unconscionable in any way. Thus, based on the parties’ mutual agreement to
                 16     arbitrate, Plaintiff must be compelled to arbitrate her claims.
                 17     II.      LEGAL ARGUMENT
                 18              A.     The Arbitration Clause Is Enforceable
                 19              Section 2 of the FAA provides that any written agreement to arbitrate “in
                 20     any. . . transaction involving commerce . . . shall be valid, irrevocable, and
                 21     enforceable save upon such grounds as exist at law or in equity for the revocation of
                 22     any contract.” 9 U.S.C. § 2. The FAA declares a liberal policy favoring the
                 23     enforcement of arbitration policies and “preempts any contrary state law and is
                 24     binding on state as well as federal courts.” Mastick v. TD Ameritrade, Inc., 209
                 25     Cal. App. 4th 1258, 1263 (2012) (citing Southland Corp. v. Keating, 465 U.S. 1,
                 26     10–16 (1984)). Plaintiff cannot avoid the FAA and its purposes. And even if the
                 27     FAA does not apply here (which it does), Plaintiff cannot disregard applicable
                 28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                   1
   LOS ANGELES
                        DB2/ 35316539                                            DEFENDANTS’ REPLY ISO MOTION
                                                                            AND MOTION TO COMPEL ARBITRATION
          Case 2:18-cv-07720-JFW-PJW Document 24 Filed 11/05/18 Page 6 of 16 Page ID #:483



                    1   California law or Massachusetts law that enforces such provisions. 1
                    2            B.     The Agreement Is A Valid, Enforceable Contract
                    3            Plaintiff’s first attack against the enforceability of the arbitration provision is
                    4   that there never was an agreement in the first place. She makes this argument
                    5   despite admitting that she signed the Agreement and that she performed work on
                    6   behalf of Giaran after signing the Agreement. Moreover, the work Plaintiff
                    7   performed was the exact type of work specified in Exhibit A of the Agreement.
                    8   Accordingly, Plaintiff’s contentions that no agreement was ever formed is refuted
                    9   by the weight of the undisputed evidence supporting the existence of the agreement.
                 10                     1.    Plaintiff Accepted The Agreement.
                 11              Setting aside the issue of whether California or Massachusetts law applies,
                 12     Plaintiff’s claim that the Agreement does not constitute a valid and enforceable
                 13     contract rings hollow. Under California law, a contract is formed when there is an
                 14     offer and acceptance. See CACI No. 309; Russell v. Union Oil Co., 7 Cal. App. 3d
                 15     110, 114 (1970). “The objective manifestation of the party’s assent ordinarily
                 16     controls . . .” Donovan v. RRL Corp., 26 Cal. 4th 261, 271 (2001). Here, Plaintiff
                 17     readily admits that she signed the Agreement on December 15, 2016. Declaration
                 18     of Vaso Gountoumas in Support of Her Opposition to Defendants’ Motion to
                 19     Compel Arbitration (“Gountoumas Decl.) (Dkt 23-1) at ¶ 35; Declaration of Yun
                 20     “Raymond” Fu in Support of Defendants’ Motion to Compel Arbitration and to
                 21     Dismiss, or in the Alternative Stay Action (“Fu Decl.) (Dkt 16-3), Ex. B
                 22     (evidencing Plaintiff’s signature on p. 4 of the Agreement). Further, Plaintiff
                 23     admits that she performed work for Giaran—the exact work as outlined in the
                 24     contract—after she signed the Agreement. Gountoumas Decl., ¶ 43 (“I continued to
                 25     perform services for Giaran”). As such, Plaintiff manifested her assent to the
                 26     1
                         California and Massachusetts have a “strong public policy in favor of enforcing
                 27     arbitration[,]” embodied in the California Arbitration Act and the Massachusetts
                        Arbitration Act. Code Civ. Proc. § 1280 et seq.; see also Broughton v. Cigna
                 28     Healthplans of Cal., 21 Cal. 4th 1066, 1074-1075 (1999); accord Miller v. Cotter,
                        448 Mass. 671, 676 (2007).
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                     2
   LOS ANGELES
                        DB2/ 35316539                                               DEFENDANTS’ REPLY ISO MOTION
                                                                               AND MOTION TO COMPEL ARBITRATION
          Case 2:18-cv-07720-JFW-PJW Document 24 Filed 11/05/18 Page 7 of 16 Page ID #:484



                    1   Agreement and must be held to the terms of the Agreement.
                    2                   2.    The Agreement Was Final And Not Contingent.
                    3            In an effort to remove herself from her agreement, and consequently from the
                    4   arbitration provision, Plaintiff alleges that the Agreement was merely one
                    5   component of a broader agreement relating to her equity interest in the company.
                    6   In Plaintiff’s view, because there was no fully executed agreement with respect to
                    7   her purported equity interest in Giaran, then neither the Agreement nor the alleged
                    8   “Proposed Revision” constituted valid, accepted agreements. In essence, Plaintiff
                    9   alleges that there was no deal whatsoever. This argument fails for multiple reasons.
                 10              First, there is nothing in the Agreement indicating that any provisions or
                 11     terms had been reserved for further negotiation. Rather, by the Agreement’s very
                 12     language, it constitutes the entire agreement between the parties. Fu Decl., Ex. B at
                 13     p. 4 (“This Agreement represents the entire understanding between the parties with
                 14     respect to the subject matter hereof to the exclusion of all other terms and
                 15     conditions, and no changes, additions, modifications or waivers to this Agreement
                 16     will be effective unless in writing and signed by both parties”).
                 17              Second, to the extent that Plaintiff contends that the parties failed to come to
                 18     an agreement with respect to the broader, so-called “Proposed Revision,” Plaintiff’s
                 19     argument is rebutted by her own response to Defendants wherein she replied,
                 20     “Confirmed,” to the terms of the revised agreement that happened before she
                 21     executed the Agreement. Gountoumas Decl., Ex. 5. Nothing in the correspondence
                 22     Plaintiff attaches as evidence of the “Proposed Revision” contemplates further
                 23     negotiation regarding the terms of the parties’ purported overall agreement.
                 24     Further, the fact that Plaintiff’s work as an independent contractor was set forth in
                 25     the Agreement does not establish that the Agreement was contingent upon any
                 26     other agreement, including a Stock Purchase Agreement.2
                 27
                        2
                         The fact that Defendants did not sign the Agreement does not prevent its
                 28     enforcement against Plaintiff. See, J. A. Jones Const. Co. v. Plumbers & Pipefitters
MORGAN, LEWIS &
                        Local 598, 568 F.2d 1292, 1295 (9th Cir. 1978) (“. . . [a]ny written contract though
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                  3
   LOS ANGELES
                        DB2/ 35316539                                              DEFENDANTS’ REPLY ISO MOTION
                                                                              AND MOTION TO COMPEL ARBITRATION
          Case 2:18-cv-07720-JFW-PJW Document 24 Filed 11/05/18 Page 8 of 16 Page ID #:485



                    1                   3.    The Agreement Was Never Rescinded or Abandoned.
                    2            Plaintiff also argues that the Agreement was purportedly abandoned and
                    3   mutually rescinded. This argument fails at the outset because there is no evidence
                    4   that Defendants intended to rescind or waive any of their rights under the
                    5   Agreement. While Plaintiff claims that Defendants “rescind[ed] and repudiate[ed]”
                    6   the Agreement via email on February 13, 2017 (Gountoumas Decl., ¶ 48, Ex. 5),
                    7   these words never appear in that or any other communication. In fact, there is no
                    8   specific mention of the Agreement at all.
                    9            Even if, as Plaintiff contends, the parties intended to “abandon” the
                 10     Agreement as of February 13, 2017, this purported abandonment only occurred as a
                 11     result of Plaintiff’s failure to follow through on a material obligation of the parties’
                 12     purported overall agreement—i.e., her relocation to Boston. Defendants’
                 13     termination of the parties’ relationship after Plaintiff’s breach does not constitute
                 14     rescission or abandonment. Further, to the extent Plaintiff asserts that there was a
                 15     mutual abandonment and rescission of the Agreement, this argument is belied by
                 16     the fact that Plaintiff initiated this action against Defendants. This action is
                 17     centered around Plaintiff’s allegations that she has an ownership interest for the
                 18     work that she provided to Giaran. The only agreement ever executed by Plaintiff
                 19     with respect to her work for Giaran was the Agreement. Defendants are entitled
                 20     therefore to rely upon the Agreement in defending Plaintiff’s claims.
                 21              C.     The Agreement Covers Plaintiff’s Claims
                 22              “To require arbitration, [the plaintiff]’s factual allegations need only ‘touch
                 23     matters’ covered by the contract containing the arbitration clause and all doubts are
                 24     to be resolved in favor of arbitrability.” Simula, Inc. v. Autoliv, Inc., 175 F.3d 716,
                 25     721 (9th Cir. 1999). In the present case, the arbitration provision in question
                 26     requires the parties to submit “[a]ny controversy or claim . . . arising out of or
                 27     signed only by one of the parties binds the other if he accepts it and both act in
                 28     reliance on it as a valid contract.”) (citations omitted); Haufler v. Zotos, 446 Mass.
                        489, 498–99, 845 N.E.2d 322, 331 (2006).
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                    4
   LOS ANGELES
                        DB2/ 35316539                                              DEFENDANTS’ REPLY ISO MOTION
                                                                              AND MOTION TO COMPEL ARBITRATION
          Case 2:18-cv-07720-JFW-PJW Document 24 Filed 11/05/18 Page 9 of 16 Page ID #:486



                    1   relating to” the Agreement to AAA arbitration. At its core, the Agreement sets
                    2   forth the terms and conditions under which Plaintiff agreed to provide services to
                    3   Giaran. In Exhibit A to the Agreement, the services Plaintiff agreed to provide
                    4   included “Marketing, Business Development, Team Setup, [and] Management.” Fu
                    5   Decl., Ex. B. These are precisely the services that Plaintiff alleges in her Complaint
                    6   that she performed for Defendants that purportedly entitle her to compensation. See
                    7   generally Compl. (Dkt 5-1) ¶¶ 11-14, 20, 21 (among other things, alleging that
                    8   Plaintiff “proposed marketing and business development strategies,” “conducted
                    9   online market research,” “conducted consumer research,” “created a marketing and
                 10     pricing strategy”). Plaintiff further admits she “continued to perform [these]
                 11     services for Giaran after she signed the Agreement on December 15, 2016.”
                 12     Gountoumas Decl. ¶ 43.
                 13              While Plaintiff contends that her claim regarding her purported ownership
                 14     interest in Giaran “is the central issue in dispute,” it is evident that any alleged
                 15     ownership interest is based on the work she performed for Defendants. Further,
                 16     Plaintiff’s contention that the Complaint is based entirely on her purported oral
                 17     agreement with Defendants is belied by the claims brought under the California
                 18     Labor Code and for quantum meruit relating to work she performed under the
                 19     Agreement. As such, Plaintiff’s work cannot be separated from any of the claims
                 20     alleged in her Complaint and it is self-evident that each of her claims “aris[es] out
                 21     of or relat[es] to” the work she performed under the Agreement.
                 22              Furthermore, Plaintiff’s reliance on Davies v. Broadcom Corp., 130 F. Supp.
                 23     3d 1343, 1353 (C.D. Cal. 2015) is misplaced, as the case is readily distinguishable.
                 24     In Davies, the plaintiff brought claims based on alleged discrimination and the
                 25     employer sought to compel arbitration under stock option agreements that had
                 26     nothing to do with the plaintiff’s underlying employment. Davies, 130 F. Supp. 3d
                 27     at 1352–53. Because the plaintiff’s “claims [we]re not significantly related to the
                 28     RSU Agreements,” and because the plaintiff had signed other agreements
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                   5
   LOS ANGELES
                        DB2/ 35316539                                             DEFENDANTS’ REPLY ISO MOTION
                                                                             AND MOTION TO COMPEL ARBITRATION
         Case 2:18-cv-07720-JFW-PJW Document 24 Filed 11/05/18 Page 10 of 16 Page ID #:487



                    1   specifically related to the terms and conditions of her employment that did not
                    2   contain arbitration clauses, the court declined to order the case to arbitration under
                    3   the RSU Agreements. Id. at 1353. Here, the only written agreement Plaintiff ever
                    4   signed with respect to her work for Giaran was the Agreement. Thus, the
                    5   Agreement and Plaintiff’s own admissions contradict Plaintiff’s claims that her
                    6   claims are unrelated to the Agreement.
                    7            D.     The Arbitration Provision Is Not Unconscionable
                    8            Under California law, the Court may not refuse to enforce an arbitration
                    9   agreement unless procedural and substantive unconscionability are both proven.
                 10     Armendariz v. Foundation Health Psychcare Servs., 24 Cal. 4th 83, 114 (2000).
                 11     Procedural unconscionability focuses on “oppression” or “surprise.” 24 Hour
                 12     Fitness, Inc. v. Super. Ct., 66 Cal. App. 4th 1199, 1213 (1998); Cal. Civ. Proc.
                 13     Code § 1670.5. Substantive unconscionability, on the other hand, “focuses on the
                 14     terms of the agreement and whether those terms are so one-sided as to ‘shock the
                 15     conscience.’” Kinney v. United Healthcare Servs., Inc., 70 Cal. App. 4th 1322,
                 16     1330 (1999); Armendariz, 24 Cal. 4th at 119 (finding that agreements must contain
                 17     at least “a modicum of bilaterality”); 24 Hour Fitness, Inc., 66 Cal. App. 4th at
                 18     1213 (no substantive unconscionability where the provision applies equally to both
                 19     parties). These concerns are not present here, because the Arbitration Agreement
                 20     applies mutually. Id. § 3.
                 21                     1.    The Arbitration Provision Is Not Procedurally
                 22                           Unconscionable.
                 23              Plaintiff presents two arguments as to why she believes the arbitration
                 24     provision is procedurally unconscionable: (1) the Agreement was a contract of
                 25     adhesion; and (2) the arbitration provision was “hidden.” Neither of these
                 26     arguments has any merit.
                 27              To begin with, if Plaintiff’s allegations are to be believed, the Agreement’s
                 28     genesis arose from Plaintiff’s own request that she be given a monetary salary in
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                   6
   LOS ANGELES
                        DB2/ 35316539                                             DEFENDANTS’ REPLY ISO MOTION
                                                                             AND MOTION TO COMPEL ARBITRATION
         Case 2:18-cv-07720-JFW-PJW Document 24 Filed 11/05/18 Page 11 of 16 Page ID #:488



                    1   exchange for taking a lower equity interest in Giaran. Gountoumas Decl. ¶¶ 23–31.
                    2   While Plaintiff claims that she did not have an opportunity to negotiate the
                    3   Agreement and “felt powerless to negotiate better or different terms,” there is no
                    4   indication that she ever even tried. Plaintiff apparently had the ability to negotiate
                    5   an alleged oral agreement to take a 15% interest in a company based on little more
                    6   than “a series of calls” with Defendant Fu. It strains credibility that Plaintiff
                    7   somewhere along the line lost her entire ability to negotiate matters regarding her
                    8   services to Giaran. Moreover, even if the Agreement could be considered an
                    9   adhesion contract as Plaintiff asserts, that alone is not sufficient to render it
                 10     unenforceable as unconscionable. See, e.g., Serafin v. Balco Properties, Ltd., LLC,
                 11     235 Cal. App. 4th 165, 179 (“fact that [an] arbitration agreement is an adhesion
                 12     contract does not render it automatically unenforceable as unconscionable”); Lane
                 13     v. Francis Capital Mgmt. LLC, 224 Cal. App. 4th 676, 689 (2014).
                 14              Next, while Plaintiff claims that she was “surprised” by the arbitration
                 15     provision because it was not drawn to her attention or explained to her, nothing
                 16     could be further from the truth. The arbitration provision was not hidden. Rather,
                 17     it was contained in a short, five-page contract with only nine substantive
                 18     paragraphs. The arbitration provision, itself, is the last paragraph of the contract
                 19     and located immediately above the signature block where Plaintiff indicated her
                 20     assent to the Agreement. As such, her complaints that she was somehow surprised
                 21     by the arbitration provision ring hollow. Additionally, while Plaintiff claims that
                 22     the arbitration provision should have been explained to her, there was no obligation
                 23     for Defendants to do so. A person is bound to a contract’s terms, even if the person
                 24     does not read it, and even if the other party tells the person that the documents are
                 25     “unimportant.” Rosenthal v. Great W. Fin. Sec. Corp., 14 Cal. 4th 394, 423–24
                 26     (1996). Furthermore, Plaintiff’s own declaration makes clear that she was planning
                 27     on hiring an attorney to review her agreements relating to her relationship with
                 28     Defendants. Gountoumas Decl. ¶ 32. Her failure to do so before signing the
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                   7
   LOS ANGELES
                        DB2/ 35316539                                             DEFENDANTS’ REPLY ISO MOTION
                                                                             AND MOTION TO COMPEL ARBITRATION
         Case 2:18-cv-07720-JFW-PJW Document 24 Filed 11/05/18 Page 12 of 16 Page ID #:489



                    1   Agreement cannot be used as a weapon against Defendants.
                    2                   2.    The Arbitration Provision Is Not Substantively
                    3                         Unconscionable.
                    4            To support her claim that the arbitration provision is substantively
                    5   unconscionable, Plaintiff presents the following six arguments: (1) the Agreement’s
                    6   choice of law provision would force her to give up her statutory claims under the
                    7   California Labor Code; (2) the forum selection clause would require her to incur
                    8   substantial expenses; (3) she would be required to bear half of the costs of
                    9   arbitration; (4) the wrong attorney’s fee recovery standard is applied; (5) adequate
                 10     judicial review is not provided; and (6) adequate discovery is not provided. These
                 11     arguments, too, lack merit.
                 12                           a.    The Armendariz Requirements Are Inapplicable.
                 13              As explained in Defendants’ moving papers and above, the FAA governs the
                 14     arbitration provision and preempts the imposition and enforcement of extra
                 15     provisions under Armendariz v. Foundation Health Psychcare Servs., 24 Cal. 4th
                 16     83 (2000). Therefore, this Court need not even consider the requirements set forth
                 17     by the California Supreme Court in Armendariz, in evaluating the enforceability of
                 18     the arbitration provision. In AT&T Mobility LLC v. Concepcion, 563 U.S. 333
                 19     (2011), the United States Supreme Court overruled as preempted the California
                 20     Supreme Court’s decision in Discover Bank v. Superior Court, 36 Cal. 4th 148
                 21     (2005), finding that California had run afoul of the central premise that arbitration
                 22     is a matter of contract, that contracts must be enforced per their terms, and that
                 23     states cannot erect obstacles to their enforcement by imposing conditions not
                 24     generally applicable to all contracts. Concepcion, 563 U.S. at 346–47.
                 25     Accordingly, Armendariz, which imposes conditions to the enforcement of
                 26     arbitration contracts not applicable to all contracts, is preempted just the same as
                 27     Discover Bank was preempted. Additionally, the Armendariz requirements are
                 28     inapplicable to the dispute because by Plaintiff’s own admission, the core of this
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                    8
   LOS ANGELES
                        DB2/ 35316539                                             DEFENDANTS’ REPLY ISO MOTION
                                                                             AND MOTION TO COMPEL ARBITRATION
         Case 2:18-cv-07720-JFW-PJW Document 24 Filed 11/05/18 Page 13 of 16 Page ID #:490



                    1   matter is a commercial dispute over the ownership of a company. If Plaintiff’s
                    2   assertions are true, this is not a dispute involving an employer-employee
                    3   relationship that requires the application of the Armendariz factors.
                    4                         b.     The Arbitration Provision Is Mutual and Incorporates
                    5                                Commonly Accepted AAA Rules.
                    6            Debunking Plaintiff’s arguments, the arbitration provision at issue is mutual
                    7   and applies equally between the parties. Further, while the arbitration provision
                    8   does not articulate all of the rules and procedures that would govern an arbitration
                    9   under the Agreement, it does incorporate by reference the AAA Commercial
                 10     Arbitration Rules (“AAA Rules”), which provide the basic protections Armendariz
                 11     requires from an arbitration agreement pertaining to matters of employment.
                 12     Nguyen v. Applied Med. Res. Corp., 4 Cal. App. 5th 232, 256 (2016) (finding that
                 13     the Armendariz requirements satisfied via incorporation of AAA Employment
                 14     Arbitration Rules and Mediation Procedures). And, to the extent that the arbitration
                 15     provision or the applicable AAA rules do not provide the necessary protections, any
                 16     contrary provisions may be severed while the Agreement is preserved.
                 17                           c.     Choice of Law Provision Is Not Unconscionable.
                 18              Plaintiff argues that the Agreement’s Massachusetts choice of law provision
                 19     renders the arbitration provision unconscionable because she would have to give up
                 20     her statutory claims under the California Labor Code. Again, Plaintiff admits that
                 21     the thrust of her Complaint is a commercial dispute over her entitlement (or lack
                 22     thereof) to an equity interest in Giaran. Plaintiff’s Labor Code claims are an
                 23     afterthought, and even worse, they contradict the explicit terms of the Agreement
                 24     that Plaintiff signed. Thus, whether Plaintiff would truly be giving up any statutory
                 25     rights by the application of Massachusetts law is dubious, at best, and certainly not
                 26     sufficient to meet her burden to show the Agreement is unconscionable.
                 27                           d.     The Forum Selection Clause Is Not Unconscionable.
                 28              Plaintiff next argues that the forum selection clause requiring arbitration of
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                    9
   LOS ANGELES
                        DB2/ 35316539                                             DEFENDANTS’ REPLY ISO MOTION
                                                                             AND MOTION TO COMPEL ARBITRATION
         Case 2:18-cv-07720-JFW-PJW Document 24 Filed 11/05/18 Page 14 of 16 Page ID #:491



                    1   this dispute in Massachusetts is unconscionable because she is a new mother and
                    2   would have to fly across the country to litigate this case at great expense. The
                    3   forum selection clause, however, is perfectly reasonable in light of the facts of this
                    4   case. Giaran is a company founded and headquartered in Boston, Massachusetts.
                    5   Plaintiff initially sought a role at Giaran and she herself acknowledged that
                    6   relocation to Boston was required. Fu Decl. ¶¶ 5–6, Ex. A. Later, when Plaintiff
                    7   signed the Agreement, she admits that the parties’ expectation was her relocation to
                    8   Boston. Gountoumas Decl. ¶¶ 23–31. As such, a forum selection clause requiring
                    9   arbitration in Massachusetts is imminently reasonable.
                 10                           e.     The AAA Rules Protect Plaintiff From Her Claims of
                 11                                  Hardship Such That The Agreement Is Not
                 12                                  Unconscionable
                 13              Plaintiff further argues that the arbitration provision is unconscionable
                 14     because she will be forced to incur substantial fees relating to the arbitration.
                 15     Under Armendariz, an employee cannot be required to pay “any type of expense
                 16     that the employee would not be required to bear if he or she were free to bring the
                 17     action in court.” Armendariz, 24 Cal. 4th at 110–11. Here, the AAA rules provide
                 18     the arbitrator with the authority to apportion fees and expenses. See AAA Rules R-
                 19     47, R-53. The arbitration provision therefore satisfies the requirement on
                 20     arbitration-related expenses and allows the arbitrator to determine what costs and
                 21     fees must be paid and by whom.
                 22              Similarly, Plaintiff asserts that the arbitration provision is unconscionable
                 23     based on its attorney’s fee provision, which does not limit an award of attorney’s
                 24     fees to Defendants. Plaintiff contends that because California courts only allow a
                 25     defendant employer to recover attorney’s fees and costs in frivolous or bad faith
                 26     cases, the arbitration provision applies the wrong standard. Pursuant to the AAA
                 27     Rules, the arbitrator is permitted to order “an award of attorneys’ fees” if all parties
                 28     have requested such an award or it is authorized by law or their arbitration
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                    10
   LOS ANGELES
                        DB2/ 35316539                                              DEFENDANTS’ REPLY ISO MOTION
                                                                              AND MOTION TO COMPEL ARBITRATION
         Case 2:18-cv-07720-JFW-PJW Document 24 Filed 11/05/18 Page 15 of 16 Page ID #:492



                    1   agreement.” See AAA Rules R-47. The Agreement, again, protects Plaintiff.
                    2            Plaintiff also asserts that the arbitration provision does not provide adequate
                    3   appellate review. Under Armendariz, 24 Cal. 4th at 107, “in order for … judicial
                    4   review to be successfully accomplished, an arbitrator in a FEHA case must issue a
                    5   written arbitration decision that will reveal, however briefly, the essential findings
                    6   and conclusions on which the award is based.” However, the applicable AAA rules
                    7   provide that “[a]ny award shall be in writing and signed by a majority of the
                    8   arbitrators.” AAA R-46. Nothing more is required. 24 Cal. 4th at 107.
                    9            Plaintiff also contends that the arbitration provision cannot be enforced as
                 10     written because the applicable AAA rules do not provide for adequate discovery.
                 11     Mutual limitations on discovery, however, do not render an arbitration agreement
                 12     procedurally unconscionable, particularly where the arbitrator is permitted to
                 13     authorize discovery as needed. Dotson v. Amgen, Inc., 181 Cal. App. 4th 975, 983
                 14     (2010). The AAA rules provide that “[t]he arbitrator shall manage any necessary
                 15     exchange of information among the parties with a view to achieving an efficient
                 16     and economical resolution of the dispute, while at the same time promoting equality
                 17     of treatment and safeguarding each party’s opportunity to fairly present its claims
                 18     and defenses.” See AAA R-22(a). Thus, the discovery procedures in the AAA
                 19     rules are adequate to protect Plaintiff.
                 20                     3.    Any Offending Provision May Be Severed
                 21              Even assuming that Plaintiffs’ substantive unconscionability arguments could
                 22     succeed, the Court still should enforce the Agreement after severing any allegedly
                 23     offending provision. A court may sever unconscionable provisions unless the entire
                 24     agreement is “permeated” with unconscionability. Armendariz, 24 Cal. 4th at 122,
                 25     124–25. The Agreement, itself, also allows severability to preserve the Agreement.
                 26     Fu Decl., Ex. B, ¶ 8. Here, the Court should sever any clauses it deems
                 27     inappropriate without affecting the rest of the Agreement so that the parties’
                 28     agreement to arbitrate the Plaintiff’s claims may be enforced.
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                   11
   LOS ANGELES
                        DB2/ 35316539                                             DEFENDANTS’ REPLY ISO MOTION
                                                                             AND MOTION TO COMPEL ARBITRATION
         Case 2:18-cv-07720-JFW-PJW Document 24 Filed 11/05/18 Page 16 of 16 Page ID #:493



                    1            E.     Issues of Arbitrability Are Delegated to the Arbitrator
                    2            Lastly, all of the above discussion may be largely academic considering the
                    3   AAA rules delegate the determination of the threshold arbitrability issues to the
                    4   arbitrator. See AAA Rules R-7 (“The arbitrator shall have the power to rule on his
                    5   or her own jurisdiction, including any objections with respect to the existence,
                    6   scope, or validity of the arbitration agreement or to the arbitrability of any claim or
                    7   counterclaim.”) This Court’s only obligation therefore is to determine whether
                    8   Plaintiff’s claims are, on their face, governed by the contract. United Steelworkers
                    9   of Am. v. Am. Mfg. Co., 363 U.S. 564, 567-68 (1960); Anderson v. Pitney Bowes,
                 10     Inc., No. C 04-4808 SBA, 2005 WL 1048700, *4 (N.D. Cal., May 4, 2005) (courts
                 11     “conduct[] a facial and limited review of [a] contract” when deciding “whether the
                 12     parties have in fact clearly and unmistakably agreed to commit the question of
                 13     arbitrability to the arbitrator”).
                 14              Plaintiff, however, contends that the AAA rules’ delegation should not apply
                 15     in this case because she is not sophisticated in legal matters and did not recognize
                 16     the importance or effect of the delegation. Plaintiff’s alleged lack of sophistication
                 17     are belied by her claims in her own Complaint and declaration. Plaintiff’s claims
                 18     that she was qualified to serve as a CEO and that she knew enough to seek the
                 19     advice of attorneys. A person who claims to be qualified to be a CEO cannot claim
                 20     with credibility that she lacks the sophistication necessary to understand the AAA
                 21     rules or the effect of those rules. Gountoumas Decl. ¶¶ 10 and 32.
                 22     III.     CONCLUSION
                 23              Defendants’ Motion to Compel Arbitration should be GRANTED.
                 24     Dated: November 5, 2018                MORGAN, LEWIS & BOCKIUS LLP
                 25
                 26                                            By: /s/ Charles J. Malaret
                                                                  Charles J. Malaret
                 27
                                                                   Attorneys for Defendants, Shiseido
                 28                                                Americas Corporation and Raymond Fu
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                  12
   LOS ANGELES
                        DB2/ 35316539                                            DEFENDANTS’ REPLY ISO MOTION
                                                                            AND MOTION TO COMPEL ARBITRATION
